IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                           NOS. WR-90,623-01, 90,623-02, & 90,623-03


                        EX PARTE WILLIAM CHILDRESS, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
    CAUSE NOS. D-1-DC-16-201685-A, D-1-DC-16-201686-A, & D-1-DC-16-201687-A
           IN THE 147TH DISTRICT COURT FROM TRAVIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of harassment of

a public servant and assault against a public servant and sentenced to 7 years’ imprisonment.

        Applicant contends that appellate counsel failed to inform him of his right to file pro se

petitions for discretionary review (PDRs). Appellate counsel filed an affidavit acknowledging the

likelihood that Applicant did not receive her letter informing him that his convictions had been

affirmed and that he could file pro se PDRs. The trial court entered findings of fact and conclusions

of law and concluded that Applicant did not receive timely notice of his right to file pro se PDRs.
                                                                                               2

       We find that Applicant is entitled to the opportunity to file out-of-time PDRs of the

judgments of the Third Court of Appeals in case numbers 03-16-00535-CR, 03-16-00536-CR, and

03-16-00537-CR that affirmed his convictions in Cause Nos. D-1-DC-16-201685, D-1-DC-16-

201686, and D-1-DC-16-201687 from the 147th District Court of Travis County. Applicant shall file

his PDRs with this Court within 30 days of the date on which this Court’s mandates issue.

Delivered: December 11, 2019
Do not publish